         Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 RODNEY NORDSTROM, derivatively on                              3:20-CV-904
                                                   : CASE NO. __________
 behalf of WORLD WRESTLING                         :
 ENTERTAINMENT, INC.,                              :
                                                   :
               Plaintiff,
                                                   :
 v.                                                :
                                                   :
 VINCENT K. MCMAHON, GEORGE A.                     :
 BARRIOS, MICHELLE D. WILSON,                      :
 STEPHANIE MCMAHON, PAUL                           :
 LEVESQUE, FRANK A. RIDDICK III,
                                                   :
 STUART U. GOLDFARB, LAUREEN ONG,
 ROBYN W. PETERSON, MAN JIT SINGH,                 :
 JEFFREY R. SPEED, ALAN M. WEXLER,                 :
 and PATRICIA A. GOTTESMAN,                        :
                                                   :
               Defendants.                         :
                                                   :
 WORLD WRESTLING ENTERTAINMENT,
                                                   :
 INC.
                                                   :
               Nominal Defendant.                  : JULY 1, 2020

                                  NOTICE OF REMOVAL

       Defendants Vincent K. McMahon, George A. Barrios, Michelle D. Wilson, Stephanie

McMahon, Paul Levesque, Frank A. Riddick, III, Stuart U. Goldfarb, Laureen Ong, Robyn W.

Peterson, Man Jit Sing, Jeffrey R. Speed, Alan M. Wexler, and Patricia A. Gottesman,

(“Defendants”) and Nominal Defendant World Wrestling Entertainment, Inc. (“Nominal

Defendant” or “WWE”) hereby remove the above-identified civil action (the “Action”) that was

commenced in the Connecticut Superior Court, Judicial District of Stamford / Norwalk at Stamford

(the “State Court”) pursuant to 28 U.S.C. §§ 1331, 1367, 1441(a) and 15 U.S.C. § 78aa(a).




                                               1
            Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 2 of 11



       1.       Removal is proper under 28 U.S.C. § 1441(a) because this Court has original

jurisdiction over this Action pursuant to 28 U.S.C. § 1331 and 15 U.S.C. § 78aa(a). In particular,

and as set forth below, this Action necessarily raises a disputed and substantial federal question,

and the claims are subject to this Court’s supplemental jurisdiction under 28 U.S.C. § 1367.

Defendants file this Notice of Removal without waiving any right, defense, affirmative defense,

or motion, including as to whether Plaintiff is entitled to any relief or damages described in the

Complaint or to pursue this matter on behalf of the Nominal Defendant.

I.     Background on This Action.

       2.       This is the third purported shareholder derivative suit seeking to bring claims on

behalf of Nominal Defendant WWE based on substantially identical conduct. The other two

previously-filed derivative cases are currently pending in the U.S. District Court for the District of

Connecticut, before Hon. Judge Victor A. Bolden. All three of the derivative suits are patterned

after allegations raised in two earlier-filed federal securities class action lawsuits, as further

described below.

       3.       Plaintiff filed this Action in the State Court on June 2, 2020. Plaintiff asserts five

purported counts (breach of fiduciary duty, unjust enrichment, abuse of control, gross

mismanagement, and waste) against all of the Defendants, who are past or present directors and/or

officers of WWE. The allegations in the Complaint relate to alleged misstatements and omissions

that Defendants allegedly either made themselves or caused WWE to make in filings with the U.S.

Securities and Exchange Commission (“SEC”) and other disclosures with respect to business

dealings between WWE and Saudi Arabia. See, e.g., Compl. ¶¶ 3-9, 152. Plaintiff alleges that, as

a result of the alleged conduct, the price of WWE stock decreased and, accordingly, the company

was damaged. Id. ¶¶ 10-12.




                                                  2
            Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 3 of 11



       4.       The same allegations raised in Plaintiff’s Complaint were also the subject of two

federal securities fraud lawsuits filed in the Southern District of New York as purported class

actions on behalf of WWE shareholders, each of which preceded the filing of this Action and

alleged that WWE and three of its senior executives (all of whom are named as Defendants in this

lawsuit) violated the federal securities laws, including the Securities Exchange Act of 1934 (the

“Exchange Act”) and rules promulgated thereunder. The first case, City of Warren Police & Fire

Ret. Sys. v. World Wrestling Entmt., Inc., et al., Case No. 20-cv-02031 (S.D.N.Y.), was filed on

March 6, 2020. The second case, Szaniawski v. World Wrestling Entmt., Inc., et al., Case No. 20-

cv-02223 (S.D.N.Y.), was filed on March 12, 2020, and its complaint was a virtually verbatim

copy of the City of Warren complaint.         On May 12, 2020, the two securities cases were

consolidated and a new Lead Plaintiff (Firefighters Pension System of the City of Kansas City

Missouri Trust) was appointed. The original plaintiffs in the Szaniawski and City of Warren cases

voluntarily dismissed their complaints on June 3 and 4, 2020, respectively, after the defendants

served them with Rule 11 motions. Lead Plaintiff filed a Consolidated Amended Complaint on

June 8, 2020, which is the only currently-operative pleading in the consolidated federal securities

action (the “Federal Securities Case”). The defendants moved to dismiss that complaint on June

26, 2020, and the court (Hon. J. Rakoff) has scheduled a hearing on the motion to occur on July

30, 2020. The factual allegations in this Action are substantially identical to those in the Federal

Securities Case. Plaintiff acknowledges that the Federal Securities Case “seeks to hold [the

defendants there] liable for much of the same wrongdoing as is alleged herein.” Compl. ¶ 138.

       5.       Plaintiff alleges that the Company has been injured due to the expenses it will incur

in defense of the Federal Securities Case. Compl. ¶¶ 11-12. Plaintiff makes this assertion,

notwithstanding that his derivative lawsuit is duplicative of two other derivative suits that have




                                                  3
             Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 4 of 11



already been filed based on the same conduct, each of which was also patterned after the

allegations in the federal securities class actions.

        6.       The first shareholder derivative lawsuit, purportedly brought on behalf of WWE,

was filed in this Court on April 24, 2020, by another WWE shareholder against the same

Defendants as are named in this Action (with one exception). See Merholz et al. v. McMahon, et

al., No. 3:20-cv-00557 (D. Conn.). That case includes claims based on near-identical factual

allegations and three of the causes of action purportedly asserted in this Action (breach of fiduciary

duty, unjust enrichment, and waste), as well as violations of two provisions of the Exchange Act.

The plaintiff in that suit filed an amended complaint on June 19, 2020.

        7.       A second shareholder derivative lawsuit, purportedly brought on behalf of WWE,

was filed in the State Court on May 7, 2020, against the same Defendants as in this Action. See

Kooi v. McMahon, et al., No. FST-CV20-6046762-S (Conn. Super. Ct.) (collectively with the

Merholz case, the “Previously-Filed Derivative Lawsuits”). The factual allegations raised in that

case were also nearly identical to those in the Merholz case and in this Action, and included two

of the causes of action purportedly raised in this Action (breach of fiduciary duty and unjust

enrichment). Defendants removed that case to this Court on June 1, 2020. Kooi v. McMahon, et

al., No. 3:20-cv-00743 (D. Conn.). It was deemed to be a related case and assigned to Hon. Judge

Bolden. Defendants filed a motion to consolidate that case with the Merholz case on June 26,

2020. The Plaintiff filed a motion to remand on June 8, 2020, and Defendants filed an opposition

to that motion on June 29, 2020.

        8.       The Previously-Filed Derivative Lawsuits and this Action each purport to bring

claims on behalf of the same nominal party—WWE—based on essentially the same conduct and

asserting substantially identical theories of liability. In particular, each of these lawsuits involves




                                                   4
            Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 5 of 11



broad contentions that WWE or certain of its officers made misleading statements to investors in

WWE securities.

II.    Grounds for Removal

       9.       Removal of this case is based on 28 U.S.C. §§ 1331, 1441(a), and 1367. In

particular, removal is proper under 28 U.S.C. § 1441(a) because this case presents a federal

question (as explained further below) and thus the district courts of the United States have original

jurisdiction over this Action under 28 U.S.C. § 1331 and 15 U.S.C. § 78aa(a). Further, this Court

has supplemental jurisdiction under 28 U.S.C. § 1367(a) over the claims asserted in the Complaint.

       A.       Standards for Federal Question Jurisdiction

       10.      In addition to cases that directly include a federally-created cause of action, federal

question jurisdiction under 28 U.S.C. § 1331 also applies when a state law claim “necessarily

raise[s] a stated federal issue, actually disputed and substantial, which a federal forum may

entertain without disturbing any congressionally-approved balance of federal and state judicial

responsibilities.” Grable & Sons Metal Prods., Inc. v. Darue, Eng’g & Mfg., 545 U.S. 308, 314

(2005). See also N.Y. ex rel. Jacobson v. Wells Fargo Nat’l Bank. N.A., 824 F.3d 308, 315-16 (2d

Cir. 2016) (“A state-law claim ‘necessarily’ raises federal questions where the claim is

affirmatively ‘premised’ on a violation of federal law.”).

       11.      The Exchange Act provides that federal district courts “shall have exclusive

jurisdiction of violations of [the Exchange Act] or the rules and regulations thereunder, and of all

suits in equity and actions at law brought to enforce any liability or duty created by this chapter or

the rules and regulations thereunder.” 15 U.S.C. § 78aa(a). The Supreme Court has interpreted

this grant of jurisdiction to be coincident with the scope of federal question jurisdiction, i.e., to

cover those suits “arising under” the Exchange Act. Merrill Lynch, Pierce, Fenner & Smith Inc.

v. Manning, 136 S. Ct. 1562, 1567 (2016). Thus, jurisdiction under the Exchange Act encompasses


                                                  5
         Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 6 of 11



cases where federal law creates the cause of action and cases (like those set out in Grable) “in

which a state-law cause of action is ‘brought to enforce’ a duty created by the Exchange Act

because the claim’s very success depends on giving effect to a federal requirement.” Id. at 1570.

       B.      This Action Necessarily Raises a Substantial and Disputed Federal Issue Over
               Which This Court May Exercise Jurisdiction

       12.     Under the doctrine set out in Grable, “federal jurisdiction over a state law claim

will lie if a federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and

(4) capable of resolution in federal court without disrupting the federal-state balance approved by

Congress.” Jacobson, 824 F.3d at 316 (quoting Gunn v. Minton, 568 U.S. 251, 258 (2013)). Each

of these elements is present here.

               Plaintiff’s Allegations Necessarily Raise Federal Issues

       13.     As described above, Plaintiff alleges that Defendants made misrepresentations and

omitted material information in “SEC filings and other disclosures” related to business dealings

between WWE and Saudi Arabia.           Compl. ¶ 152.      The allegations in the Complaint are

substantially identical to the allegations set out in the Federal Securities Case, which exclusively

alleges violations of the federal securities laws, including the antifraud provisions of the Exchange

Act, by WWE and some of the individual Defendants. The allegations are also substantially

identical to the two Previously-Filed Derivative Lawsuits.

       14.     Plaintiff’s claims are directly tied to and necessarily depend upon alleged violations

of the Exchange Act, particularly Section 10(b), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder, 17 C.F.R. § 240.10b-5. Among other things, Rule 10b-5 makes it unlawful to, in

connection with the purchase or sale of any security, “make any untrue statement of a material fact

or to omit to state a material fact necessary in order to make the statements made, in the light of

the circumstances under which they were made, not misleading.” 17 C.F.R. § 240.10b-5. Plaintiff



                                                 6
         Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 7 of 11



alleges damages to the company due to the “materially false misleading statements” that

Defendants allegedly made. Compl. ¶ 9. Plaintiff claims that the Defendants’ actions were “for

the purpose and effect of artificially inflating the price of WWE’s securities,” Compl. ¶ 157, which

trade on the New York Stock Exchange. Compl. ¶ 76. Plaintiff recites several paragraphs of

alleged material misstatements made to shareholders and the market, including through quarterly

and annual public reports filed with the SEC. Compl. ¶¶ 90-121. These paragraphs substantially

track the allegations in the complaints from the Federal Securities Case.

       15.     The Complaint brings five counts: (1) for breach of fiduciary duty, (2) for unjust

enrichment due to receipt of compensation while breaching those fiduciary duties, (3) abuse of

control, (4) gross mismanagement, and (5) waste of corporate assets related to the costs incurred

in defending the Federal Securities Case and from the Company’s stock repurchases. Compl.

¶¶ 153-175. In particular, as to the breach of fiduciary duty claim, Plaintiff alleges breach of

fiduciary duty in that “the Individuals Defendants willfully or recklessly caused the Company to

violate federal regulations by falsely stating and/or failing to disclose” the allegations set out in

the Complaint. Compl. ¶ 156. Further, Plaintiff claims that the Defendants’ actions were “for the

purpose and effect of artificially inflating the price of WWE’s securities.” Compl. ¶¶ 157, 158.

In other words, Plaintiff bases the supposed breach of fiduciary duty by Defendants on their

management of the Company in a way that caused it to allegedly violate the federal securities laws

and regulations, and to issue materially misleading and inaccurate information in violation of those

laws in order to inflate the price of securities. The waste claim is also premised on the Company’s

expenditure of money to defend the Federal Securities Case. Compl. ¶¶ 123, 173.




                                                 7
          Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 8 of 11



                The Federal Issues Are Disputed

        16.     Defendants intend to vigorously defend this action. The allegations related to the

federal securities laws go to the heart of Plaintiff’s claims, both as to the merits and as to Plaintiff’s

allegations regarding demand futility.

                The Federal Issues Are Substantial

        17.     The federal questions raised in this Action are also “substantial” under Grable.

Substantiality ensures “a serious federal interest in claiming the advantages thought to be inherent

in a federal forum.” Grable, 545 U.S. at 313. This element “looks to the importance of the issue

to the federal system as a whole.” Gunn, 568 U.S. at 260.

        18.     Congress has determined that compliance with duties or obligations created under

the federal securities laws, and related liability for making false or misleading statements in

connection with the purchase or sale of securities, are important federal interests that should be

vindicated exclusively in federal courts. 15 U.S.C. § 78aa(a). Congress has also repeatedly

recognized the importance of the federal private right of action to vindicate these claims, and courts

have acknowledged that “the interpretation and application of the federal securities laws ... [are]

areas of undisputed strong federal interest.” D’Alessio v. New York Stock Exch., Inc., 258 F.3d 93,

100 (2d Cir. 2001).

        19.     The federal issue is also dispositive of the Plaintiff’s claims. Liability is premised

on the Defendants’ alleged willful or reckless actions that “caused the Company to violate federal

regulations.” Compl. ¶ 156. The only laws and regulations invoked in the Complaint are the

federal securities laws, the allegations mirror the Federal Securities Case, and the injuries relate

entirely to misstatements or failures to disclose material information—issues addressed by Section

10(b) and Rule 10b-5 of the Exchange Act. Finally, there are three other lawsuits raising the exact




                                                    8
          Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 9 of 11



same issues: the Federal Securities Case pending in the Southern District of New York and the two

Previously-Filed Derivative Lawsuits, which are pending in this Court. A decision on the federal

question will be determinative in all of these cases.

               The Federal Forum May Entertain the Case

       20.     This federal forum may entertain these questions without disturbing any

congressionally-approved balance of federal and state judicial responsibilities. Indeed, Congress

has expressly determined that actions brought to enforce any liability or duty created by the

Exchange Act should exclusively be heard in federal court. 15 U.S.C. § 78aa(a). This is consistent

with the substantial federal regulation of the securities markets and reflects a strong signal that

resolution of the case in the federal forum will comport with the federal-state balance approved by

Congress. See NASDAQ OMX Grp., Inc. v. UBS Sec., LLC, 770 F.3d 1010, 1030 (2d Cir. 2014);

D’Alessio, 258 F.3d at 104.

       21.     Federal courts also routinely handle shareholder derivative actions, particularly

where the claims relate to violations of the federal securities laws, such that removal of this case

will not upset any balance of interests between federal and state courts. Indeed, currently before

this Court are two shareholder derivative suits based on the exact same alleged conduct, one of

which will indisputably be heard in this Court and will address the same issues raised in this

Action, including issues of demand futility and whether the Defendants breached any fiduciary

duties related to the alleged material misstatements and omissions made in connection with the

purchase or sale of securities.

                                  *               *             *

       22.     Accordingly, this Court properly has subject matter jurisdiction over this Action

under 28 U.S.C. § 1331, 15 U.S.C. § 78aa(a), and 28 U.S.C. § 1367.




                                                  9
         Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 10 of 11



III.   Procedural Compliance

       23.     All procedural requirements for removal are satisfied.

       24.     Removal to this Court is proper under 28 U.S.C. §§ 1441(a) and 1446(a) because

this district encompasses the State Court where the Action was filed.

       25.     Copies of all process, pleadings, and orders served on Defendants are attached as

Exhibit A. Copies of all other papers filed in the State Court are attached as Exhibit B.

       26.     This removal is filed on behalf of all Defendants in the action, who are represented

by the undersigned counsel signing and filing this Notice of Removal on their behalf.

       27.     Removal is timely under 28 U.S.C. § 1446(b)(1) because Defendants filed this

Notice within 30 days of being served a copy of the summons and Complaint. Plaintiff filed this

Action against the Defendants in the State Court on June 3, 2020. The Defendants, through

counsel, agreed to accept service of the Complaint on June 3, 2020.

       28.     Contemporaneous with the filing of this Notice, Defendants have given written

notice to Plaintiff and will be filing a copy of this Notice with the State Court, pursuant to 28

U.S.C. § 1446(d).




                                                10
        Case 3:20-cv-00904-CSH Document 1 Filed 07/01/20 Page 11 of 11



       WHEREFORE, removal of this Action to this Court is proper, and this case is hereby

removed to this Court.

                                Respectfully submitted,

 Dated: July 1, 2020            DEFENDANTS VINCENT K. MCMAHON, GEORGE A.
                                BARRIOS, MICHELLE D. WILSON, STEPHANIE
                                MCMAHON, PAUL LEVESQUE, FRANK A. RIDDICK III,
                                STUART U. GOLDFARB, LAUREEN ONG, ROBYN W.
                                PETERSON, MAN JIT SINGH, JEFFREY R. SPEED, ALAN
                                M. WEXLER, and PATRICIA A. GOTTESMAN, and
                                NOMINAL DEFENDANT WORLD WRESTLING
                                ENTERTAINMENT, INC.,

                                By: /s/ Jeffrey P. Mueller
                                    Jeffrey P. Mueller (ct27870)
                                    Day Pitney LLP
                                    242 Trumbull Street
                                    Hartford, CT 06103
                                    Phone: (860) 275-0100
                                    Fax: (860) 275-0343
                                    Email: jmueller@daypitney.com

                                    Jerry S. McDevitt (pro hac vice forthcoming)
                                    Curtis B. Krasik (pro hac vice forthcoming)
                                    K&L Gates LLP
                                    210 Sixth Avenue
                                    Pittsburgh, PA 15222
                                    Phone: (412) 355-6500
                                    Fax: (412) 355-6501
                                    jerry.mcdevitt@klgates.com
                                    curtis.krasik@klgates.com

                                    Stephen G. Topetzes (pro hac vice forthcoming)
                                    Theodore L. Kornobis (pro hac vice forthcoming)
                                    K&L Gates LLP
                                    1601 K Street, NW
                                    Washington, DC 20006
                                    Phone: (202) 778-9000
                                    Fax: (202) 778-9100
                                    stephen.topetzes@klgates.com
                                    ted.kornobis@klgates.com




                                           11
